Citation Nr: 0839463	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  02-05 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of hernia 
repair.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant, spouse and daughter


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974, and from August 1991 to February 1992.  His 
personnel records also reflect various periods of service 
with the Army National Guard through 1998.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2001 
rating decision of the VA Regional Office (RO) in Muskogee, 
Oklahoma that denied service connection for residuals of 
hernia repair.

The veteran was afforded a videoconference hearing at the RO 
in August 2002 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript of the hearing is 
of record.  The Board remanded the case for additional 
development in August 2003.

By a decision dated in April 2005, the Board denied the 
veteran's claim.  The appellant appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2006 
Order, the Court vacated the April 2005 Board decision and 
remanded the case to the Board for further development and 
compliance with the instructions contained in the Appellant 
and the VA Secretary's (parties) June 2006 Joint Motion for 
Remand.  In October 2006, the Board remanded this case to the 
RO for additional development.  

The Board denied entitlement to service connection for 
residuals of hernia repair by decision dated in January 2008 
and an appeal to the Court ensued.  In response to a June 
2008 Joint Motion by the parties to vacate the January 2008 
Board decision and remand for further development, the Court 
issued an Order in July 2008 granting the motion.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In their June 2008 Joint Motion, the parties specifically 
noted that one of the primary reasons for vacating the 
January 2001 decision and remanding the case to the Board had 
been to verify the appellant's service.  It was found that 
this had not been accomplished pursuant to the Board's 
October 2006 remand to the VARO.

The parties pointed out that the Board was directed to 
contact the Adjutant General of the Oklahoma Army National 
Guard or any other applicable sources and request 
verification and classification of the veteran's duty status 
for each period of military service performed between April 
1, 1987 and April 11, 2000.  It was stipulated that the Board 
ensure that the National Guard inform VA of whether the 
appellant was serving on active duty, active duty for 
training (ACDUTRA), or inactive duty for training (INACDUTRA) 
for each and every period served during this time frame.  The 
parties observed that the Board remanded the veteran's claim 
to comply with the terms of the June 2006 Joint Remand, but 
that a request for information was only sent to the National 
Personnel Records Center which was only asked to ascertain 
the veteran's unverified periods of service.  

The parties point out that a remand from the Court or Board 
confers the right to compliance with the remand directives as 
a matter of law. See Stegall v. West, 11 Vet.App. 268 (1998).  
It was noted that in this case, verification of the type and 
extent of the veteran's National Guard service is essential 
in determining whether the claimed hernia was incurred in or 
aggravated in the line of duty.  The parties stated that 
another remand is required because the terms of the June 2006 
Joint Motion have not been fulfilled, and that because of 
such, the Board's statement of reasons and bases in it's 
January 2008 decision was inadequate for judicial review.  

In the regard, the Board reiterates that a remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms. See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall 
the Court held that "where...the remand orders of the 
Board...are not complied with, the Board itself errs in 
failing to insure compliance." Id.  In this instance, the 
veteran has not been afforded full due process by not 
utilizing all appropriate avenues to verify his National 
Guard service.  The Board thus finds that another remand is 
now required to address the deficiency. See C.F.R. § 19.9 
(2008).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take all 
deliberate steps to secure any 
outstanding personnel records or 
alternative records for the 
veteran, to include those which 
may be computerized, on microfilm 
or have been retired, from the 
Adjutant General of the Oklahoma 
Army National Guard, the actual 
Army National Guard unit where he 
was stationed at separation, the 
National Personnel Records Center, 
the VA Records Management Center 
in St. Louis, Missouri, the 
Department of the Army, and any 
other appropriate records 
repository.  Each agency should be 
requested to specifically specify 
service/training dates and 
delineate whether the period(s) of 
service or training was active 
duty, ACDUTRA and/or INACDUTRA.  
The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) 
(2008) regarding requesting 
records from Federal facilities.  
A letter should be sent to the 
veteran advising him specifically 
of the possible sources of 
information or evidence that may 
be helpful to his claims.  If no 
records are found, a determination 
of such should be placed in the 
claims file.  

2.  The RO should ensure that the 
development requested above 
complies with this remand.  If a 
requested action is not taken or 
is deficient, it should be 
addressed and corrected. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After taking any further 
development deemed appropriate, to 
include a medical examination, if 
applicable, the RO should re-
adjudicate the issue on appeal.  
If the benefit is not granted, the 
appellant and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


